Bland, P. J.
This is a companion case with number 6949, wherein Martha A. G-arrison is plaintiff, and Wayne O’Donald et al. are defendants, decided at the present term. This suit is to recover the $500 note mentioned in the answer of the O’Donalds in number 6949. The evidence in this case is the same as in the O’Donald case, except the deposition of the plaintiff was taken and read in this case, from which it appears that Sheppard had express authority to make the contract of novation pleaded in this, as it was in the O’Donald case. For the reasons stated in the O’Donald case, the judgment in this caséis affirmed.
All concur.